UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13163 Acxiom Corporation (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation or Organization) 71-0581897 (I.R.S. Employer Identification No.) P.O. Box 8190, 601 E. Third Street, Little Rock, Arkansas (Address of Principal Executive Offices) 72203-8190 (Zip Code) (501) 342-1000 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No[ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No[X] The number of shares of Common Stock, $ 0.10 par value per share, outstanding as of November 2, 2015 was 77,873,928. 1 ACXIOM CORPORATION AND SUBSIDIARIES INDEX REPORT ON FORM 10-Q September 30, 2015 Page No. Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofSeptember 30, 2015 and March 31, 2015 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three months endedSeptember 30, 2015 and 2014 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Six months endedSeptember 30, 2015 and 2014 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three months endedSeptember 30, 2015 and 2014 (Unaudited) 6 Condensed Consolidated Statements of Comprehensive Income (Loss) for theSix months endedSeptember 30, 2015 and 2014 (Unaudited) 7 Condensed Consolidated Statement of Equity for the Six months ended September 30, 2015 (Unaudited) 8 Condensed Consolidated Statements of Cash Flows for the Six months ended September 30, 2015 and 2014 (Unaudited) 9-10 Notes to Condensed Consolidated Financial Statements 11-33 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 34-48 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 49 Part II. Other Information Item 1. Legal Proceedings 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 6. Exhibits 51 Signature 52 Exhibit Index 53 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September 30, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Deferred income taxes Refundable income taxes Restricted cash held in escrow Other current assets Assets from discontinued operations Total current assets Property and equipment, net of accumulated depreciation and amortization Software, net of accumulated amortization Goodwill Purchased software licenses, net of accumulated amortization Other assets, net $ $ LIABILITIES AND EQUITY Current liabilities: Current installments of long-term debt $ $ Trade accounts payable Accrued expenses Payroll Other Acquisition escrow payable Deferred revenue Liabilities from discontinued operations Total current liabilities Long-term debt Deferred income taxes Other liabilities Commitments and contingencies Equity: Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost ) ) Total equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Three Months ended September 30 Revenues $ $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Gains, losses and other items, net Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Other, net 59 ) Total other expense ) ) Loss from continuing operations before income taxes ) ) Income taxes ) ) Net loss from continuing operations ) ) Earnings from discontinued operations, net of tax Net earnings (loss) $ $ ) Basic earnings (loss) per share: Net loss from continuing operations $ ) $ ) Net earnings from discontinued operations Net earnings (loss) $ $ ) Diluted earnings (loss) per share: Net loss from continuing operations $ ) $ ) Net earnings from discontinued operations Net earnings (loss) $ $ ) Some earnings (loss) per share amounts may not add due to rounding. See accompanying notes to condensed consolidated financial statements. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except per share amounts) For the Six Months ended September 30 Revenues $ $ Cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Gains, losses and other items, net Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Other, net ) Total other expense ) ) Loss from continuing operations before income taxes ) ) Income taxes ) ) Net loss from continuing operations ) ) Earnings from discontinued operations, net of tax Net earnings (loss) $ $ ) Basic earnings (loss) per share: Net loss from continuing operations $ ) $ ) Net earnings from discontinued operations Net earnings (loss) $ $ ) Diluted earnings (loss) per share: Net loss from continuing operations $ ) $ ) Net earnings from discontinued operations Net earnings (loss) $ $ ) Some earnings (loss) per share amounts may not add due to rounding. See accompanying notes to condensed consolidated financial statements. 5 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in thousands) For the Three Months ended September 30 Net earnings (loss) $ $ ) Other comprehensive income (loss): Change in foreign currency translation adjustment ) ) Unrealized gain (loss) on interest rate swap ) Other comprehensive loss ) ) Comprehensive income (loss) $ $ ) See accompanying notes to condensed consolidated financial statements. 6 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in thousands) For the Six Months ended September 30 Net earnings (loss) $ $ ) Other comprehensive income (loss): Change in foreign currency translation adjustment ) ) Unrealized gain (loss) on interest rate swap ) 88 Other comprehensive loss ) ) Comprehensive income (loss) $ $ ) See accompanying notes to condensed consolidated financial statements. 7 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF EQUITY SIX MONTHS ENDED SEPTEMBER 30, 2015 (Unaudited) (Dollars in thousands) Accumulated Common Stock Additional other Treasury Stock Number paid-in Retained comprehensive Number Total of shares Amount Capital Earnings income of shares Amount Equity Balances at March 31, 2015 $ 591,798 Employee stock awards, benefit plans and other issuances 75 - - Tax impact of stock options, warrants and restricted stock - Non-cash share-based compensation from continuing operations 4 - Non-cash share-based compensation from discontinued operations - Restricted stock units vested 84 - Acquisition of treasury stock - Comprehensive loss: Foreign currency translation - Unrealized loss on interest rate swap - Net income - Balances at September 30, 2015 See accompanying notes to condensed consolidated financial statements 8 ACXIOM CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) For the Six Months ended September 30 Cash flows from operating activities: Net earnings (loss) $ $ ) Less: Earnings from discontinued operations, net of tax ) ) Adjustments to reconcile net loss to net cash from provided by (used in) operating activities: Depreciation and amortization Loss (gain) on disposal or impairment of assets ) Deferred income taxes ) Non-cash share-based compensation expense Changes in operating assets and liabilities: Accounts receivable, net ) Other assets ) Deferred costs ) ) Accounts payable and other liabilities ) ) Deferred revenue ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capitalized software development costs ) ) Capital expenditures ) ) Data acquisition costs ) ) Net cash paid in acquisitions - ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments of debt ) ) Sale of common stock, net of stock acquired for withholding taxes ) Income tax impact of stock options, warrants and restricted stock ) - Acquisition of treasury stock ) ) Net cash used in financing activities ) ) Net cash used in continuing operations ) ) Cash flows from discontinued operations: Net cash provided by operating activities Net cash provided by (used in) investing activities ) Net cash used in financing activities ) ) Net cash provided by discontinued operations Net cash provided by (used in) continuing and discontinued operations ) Effect of exchange rate changes on cash ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 9 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) (Dollars in thousands) For the Six Months ended September 30 Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes Payments on capital leases and installment payment arrangements Prepayment of debt - Other debt payments See accompanying notes to condensed consolidated financial statements. 10 ACXIOM CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: These condensed consolidated financial statements have been prepared by Acxiom Corporation (“Registrant,” “Acxiom” or “the Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC” or “the Commission”).In the opinion of the Registrant’s management all adjustments necessary for a fair presentation of the results for the periods included have been made and the disclosures are adequate to make the information presented not misleading.All such adjustments are of a normal recurring nature.Certain note information has been omitted because it has not changed significantly from that reflected in notes 1 through 19 of the Notes to Consolidated Financial Statements filed as part of Item 8 of the Registrant’s annual report on Form 10-K for the fiscal year ended March 31, 2015 (“2015 Annual Report”), as filed with the Commission on May 27, 2015.This report and the accompanying condensed consolidated financial statements should be read in connection with the 2015 Annual Report.The financial information contained in this report is not necessarily indicative of the results to be expected for any other period or for the full fiscal year ending March 31, 2016. Management of the Company has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States.Actual results could differ from those estimates.Certain of the accounting policies used in the preparation of these condensed consolidated financial statements are complex and require management to make judgments and/or significant estimates regarding amounts reported or disclosed in these financial statements.Additionally, the application of certain of these accounting policies is governed by complex accounting principles and their interpretation.A discussion of the Company’s significant accounting principles and their application is included in note 1 of the Notes to Consolidated Financial Statements and in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations, of the Company’s 2015 Annual Report. Reclassifications During the quarter ended June 30, 2015, the Company reviewed its classification of expenses in its statement of operations. Previously, the Company reported cost of revenue in operating costs and expenses. Additionally, the Company has separated operating expenses formerly classified as components of cost of revenue and selling, general and administrative into research and development, sales and marketing, and general and administrative. The classification of these operating expenses, as well as the addition of gross profit, more closely reflects the classification within the Company’s industry and will result in an improved financial statement presentation. Expenses for prior periods have been reclassified to conform to the current-year presentation. The reclassifications had no effect on loss from operations, loss from continuing operations before income taxes, or net loss. During fiscal 2015, the Company completed the sale of its U.K. call center operation, 2Touch, to Parseq Ltd., a European business process outsourcing service provider.The business qualified for treatment as discontinued operations during fiscal 2015.Accordingly, the results of operations, cash flows, and the balance sheet amounts pertaining to 2Touch, for all periods reported, have been classified as discontinued operations in the condensed consolidated financial statements.Refer to Note 4, Discontinued Operations, for more information regarding the sale. On May 20, 2015, the Company announced it had entered into a definitive agreement to sell its IT Infrastructure Management business (“ITO”) to Charlesbank Capital Partners and M/C Partners.The sale was completed on July 31, 2015.Beginning in the first quarter of the current fiscal year, the Company began reporting the results of operations, cash flows, and the balance sheet amounts pertaining to ITO as a component of discontinued operations in the condensed consolidated financial statements.Prior to the discontinued operations classification, the ITO business unit was included in the IT Infrastructure Management segment in the Company’s segment results.Refer to Note 4, Discontinued Operations, for more information regarding the sale. Unless otherwise indicated, information in these notes to the condensed consolidated financial statements relates to continuing operations. New Accounting Pronouncements In April 2014, the Financial Accounting Standards Board (FASB) issued an update, Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity.This update changed the requirements for determining whether a component is included in discontinued operations and required expanded disclosures that provide readers of financial statements with more information about the assets, liabilities, revenues, and expenses of discontinued operations.The update was effective for Acxiom at the beginning of the current fiscal year.The update did not have a material impact on the Company’s condensed consolidated financial statements. 11 New Accounting Pronouncements Not Yet Adopted In May 2014, the FASB issued an update, Revenue from Contracts with Customers.This update supersedes all existing revenue recognition guidance under U.S. generally accepted accounting principles, as well as some cost guidance and guidance on certain gains and losses.The effective date for the update has been deferred until fiscal 2019 for Acxiom, with early application allowed for fiscal 2018.Application of the new update may either be applied retrospectively to all periods reported, with certain practical expedients allowed, or retrospectively with the cumulative effect of initial application recognized at the date of initial application.The Company has not yet assessed the impact of implementation of the new guidance, nor determined which implementation method to use. 12 2.EARNINGS (LOSS) PER SHARE AND STOCKHOLDERS’ EQUITY: Earnings (Loss) Per Share A reconciliation of the numerator and denominator of basic and diluted earnings (loss) per share is shown below (in thousands, except per share amounts): For the quarter ended September 30 For the six months ended September 30 Basic earnings (loss) per share: Net loss from continuing operations $ ) $ ) $ ) $ ) Net earnings from discontinued operations Net earnings (loss) $ $ ) $ $ ) Basic weighted-average shares outstanding Basic earnings (loss) per share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ Net earnings (loss) $ $ ) $ $ ) Diluted earnings (loss) per share: Basic weighted-average shares outstanding Dilutive effect of common stock options, warrants, and restricted stock as computed under the treasury stock method - Diluted weighted-average shares outstanding Diluted earnings (loss) per share: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ Net earnings (loss) $ $ ) $ $ ) Some earnings (loss) per share amounts may not add due to rounding. Due to the net loss from continuing operations incurred by the Company during the quarter and six months ended September 30, 2015, the dilutive effect of options, warrants and restricted stock units covering 1.4 million shares of common stock in each period was excluded from the diluted earnings (loss) per share calculations since the impact on the calculations was anti-dilutive. Additional options and warrants to purchase shares of common stock and restricted stock units, including performance-based restricted stock units not meeting performance criteria, that were outstanding during the periods presented but were not included in the computation of diluted earnings (loss) per share because the effect was anti-dilutive are shown below (in thousands, except per share amounts): For the quarter ended September 30 For the six months ended September 30 Number of shares outstanding under options, warrants and restricted stock units Range of exercise prices for options and warrants $2.58-$62.06 $19.02-$62.06 $2.58-$62.06 $21.17-$62.06 13 Stockholders’ Equity On August 29, 2011, the board of directors adopted a common stock repurchase program.That program was subsequently modified and expanded, most recently on May 19, 2015.Under the modified common stock repurchase program, the Company may purchase up to $300.0 million of its common stock through the period ending December 31, 2016. During the six months ended September 30, 2015, the Company repurchased 1.4 million shares of its common stock for $27.3 million.Through September 30, 2015, the Company had repurchased 14.3 million shares of its stock for $229.7 million, leaving remaining capacity of $70.3 million under the stock repurchase program. Accumulated Other Comprehensive Income The accumulated balances for each component of other comprehensive income are as follows (dollars in thousands): September 30, March 31, Foreign currency translation $ $ Unrealized loss on interest rate swap ) ) $ $ 14 3.SHARE-BASED COMPENSATION: Share-based Compensation Plans The Company has stock option and equity compensation plans for which a total of 24.8 million shares of the Company’s common stock have been reserved for issuance since inception of the plans.These plans provide that the exercise prices of qualified options will be at or above the fair market value of the common stock at the time of the grant.Board policy requires that nonqualified options also be priced at or above the fair market value of the common stock at the time of grant.On May 8, 2015, the Company’s compensation committee, acting on behalf of the full board of directors, approved an amendment to one of the Company’s equity compensation plans which would permit the issuance of an additional 4.1 million shares under the plan.That amendment received shareholder approval at the August 18, 2015 annual shareholders’ meeting.The amendment brings the total number of shares of the Company’s common stock available for issuance under its stock option and equity compensation plans to 28.9 million shares.At September 30, 2015, there were a total of 5.7 million shares available for future grants under the plans. Stock Option Activity The Company granted 445,785 stock options, having a per-share weighted-average fair value of $6.48, in the six months ended September 30, 2015.This valuation was determined using a customized binomial lattice approach with the following weighted-average assumptions: dividend yield of 0.0%; risk-free interest rate of 2.2%; expected option life of 4.5 years; expected volatility of 40% and a suboptimal exercise multiple of 1.4.The dividend yield was determined to be 0.0% since Acxiom is currently not paying dividends and there are no plans to pay dividends.The risk-free rate was determined by reference to the U.S. Treasury securities with a term equal to the life of the options.The expected option life is an output of the lattice model.The expected volatility was determined by considering both the historical volatility of Acxiom common stock, as well as the implied volatility of traded Acxiom options.The suboptimal exercise multiple was determined using actual historical exercise activity of Acxiom options. Option activity for the six months ended September 30, 2015 was as follows: Number of shares Weighted-average exercise price per share Weighted-average remaining contractual term (in years) Aggregate intrinsic value (in thousands) Outstanding at March 31, 2015 $ Granted $ Exercised ) $ $ Forfeited or cancelled ) $ Outstanding at September 30, 2015 $ $ Exercisable at September 30, 2015 $ $ The ending balances aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between Acxiom’s closing stock price on the last trading day of the quarter and the exercise price for each in-the-money option) that would have been realized by the option holders had option holders exercised their options on September 30, 2015.This amount changes based upon changes in the fair market value of Acxiom’s common stock. Following is a summary of stock options outstanding and exercisable as of September 30, 2015: Options outstanding Options exercisable Range of exercise price per share Options outstanding Weighted-average remaining contractual life Weighted-average exercise price per share Options exercisable Weighted-average exercise price per share $
